UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. CV 18-7480 JAK (MRWx) Date December 10, 2020
Title Lavigne v. Herbalife
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys for Plaintiff: Attorneys for Defendant:
n/a n/a
Proceedings: ORDER RE: REVIEW OF COMPLIANCE REPORT
1. The Court conducted an in camera review of the sixth Affiliated Monitors

compliance report.

2 The report was 117 pages in length plus additional data tables and
appendices. The report covered the period from late November 2019 through late May
2020. Although the coronavirus crisis developed in earnest toward the end of the review
period, the compliance report makes clear that personnel were able to delve into sales,
marketing, and accounting issues at Herbalife in essentially the same manner as in
previous periods.

3. Based on my review of the report (aided by computerized word searches), I
saw no reference to the “Circle of Success” anywhere in the compliance report. There was
a glancing reference to the monitor’s attendance at a July 2019 “Extravaganza” event
(Report at 18, 110.) However, the report referred to no other large-scale events. Notably,
the report provided no substantive commentary about what occurred at any event. The
report certainly did not “document[ ] Herbalife’s use of any deceptive business methods or
practices alleged in the Amended Complaint” as Plaintiffs asserted. (Docket # 285 at 24.)

A. I understand — based on my review of the amended complaint — that “Circle
of Success” events are alleged to occur “month after month, year after year.” (Docket # 202
at 38.) I also recognize that it is conceivable that the most recent report (I decided to
select this one (rather than have Herbalife choose one) to avoid a potential allegation that
the company “cherry-picked” a favorable report) covered a time period in which either the
monitors chose not to attend big events or none were scheduled.

By Even so, there was nothing in the report that I reviewed that remotely
addressed Plaintiffs’ contention that the monitors evaluated or recorded statements from
Herbalife speakers. Further, given the formulaic structure of the report, there is no basis

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 18-7480 JAK (MRWx) Date December 10, 2020

Title Lavigne v. Herbalife

 

 

 

to conclude that other, earlier reports would likely possess discoverable information
relevant to this action.

6. Based on the parties’ submissions and my independent review of a sample
report, Plaintiffs’ motion to compel production of the compliance reports is denied. A
separate order will address the remainder of the discovery motion.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
